IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00015-CR

VIVIAN MONROE HOLMAN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                            From the 54th District Court
                             McLennan County, Texas
                             Trial Court No. 2012-17-C2


                                       ORDER


      Vivian Monroe Holman filed what could be considered a motion for rehearing

on November 6, 2015. Before the Court could rule on that motion, Holman filed a

petition for discretionary review with the Court of Criminal Appeals. Our plenary

jurisdiction continues after a petition for review is filed in the Supreme Court, but there

is no corresponding rule for continuing jurisdiction in this Court after the filing of a

petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 19.2;

Vidales v. State, No. PD-0705-15, 2015 Tex. Crim. App. LEXIS 1056 (Tex. Crim. App. Oct.
7, 2015, publish). Because there is no rule which gives us plenary power to act after a

petition for discretionary review is filed, we have no jurisdiction to decide Holman’s

motion for rehearing. See id. Accordingly, Holman’s motion for rehearing filed on

November 6, 2015 is dismissed for want of jurisdiction.




                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed December 17, 2015




Holman v. State                                                                  Page 2